DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                   GREEN TREE SERVICING, LLC.,
                           Appellant,

                                       v.

                         CHERANE PEFLEY,
                             Appellee.

                                 No. 4D20-243

                                 [July 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Judge; L.T. Case No. 50-2010-CA-
012592-XXXX-MB.

   Michael P. De Simone and Steven J. Brotman of Locke Lord LLP, West
Palm Beach, for appellant.

    Samuel Alexander    of       Alexander   Appellate   Law   P.A.,   DeLand,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.

                             *          *          *

  Not final until disposition of timely filed motion for rehearing.